Citation Nr: 1615250	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  07-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to additional VA disability compensation based on additional allowance for a dependent child, A., based on school attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 determination by the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  

In March 2010, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed by the Board.  In February 2016 correspondence, the Veteran waived her right to a Board hearing before another Veterans Law Judge.

This matter was previously before the Board in May 2010, November 2011, and April 2014, when it was remanded pursuant to an order of the United States Court of Appeals of Veterans Claims (Court).  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  In July 2005, the Veteran filed an application for approval of school attendance for her daughter's enrollment in the University of Wales, Newport, in the United Kingdom.

2.  In January 2007, the Veteran filed an application for approval of school attendance for her daughter's enrollment in the University of Chichester in the United Kingdom.

3.  At the time of the Veteran's applications, the University of Wales, Newport, and the University of Chichester were not VA-approved institutions, nor was the requisite approval granted at any time while the Veteran's daughter was enrolled at either school.

4.  The Veteran's daughter course of education has not been approved by VA.

5.  There is no basis in the law for the Veteran to be awarded retroactive benefits. 


CONCLUSION OF LAW

The criteria for additional compensation based upon additional allowance for a dependent child have not been met 38 USCA §§ 101 4) A), 104 a , 1115 (West 2014), 38 C F R §§ 3.57, 3.667,  21.4260 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim has been previously remanded for the RO to submit a University of Chichester request for VA approval as an institute of higher learning to the Foreign Schools Approval Group; such action has now been taken.  The Board finds that another remand in an attempt to obtain any additional evidence or provide additional notice would serve no useful purpose and would merely delay adjudication of the Veteran's claim.  The evidence, as discussed below, is clear that the two institutions which the Veteran's daughter attended were not approved VA institutions during her attendance, and the Veteran has not contended that they were approved during A.'s attendance.  Rather, the Veteran's contention is that the RO should have acted on her requests during her daughter's attendance, or that she is entitled to retroactive benefits.  The reason for the RO's actions with regard to the requests does not affect the fact that the schools were not approved.  Moreover, additional evidence would not affect whether retroactive benefits are allowable.  Thus, no further Board request for evidence or notice to the Veteran of VA's duty to assist and the evidence necessary to substantiate her claim is necessary or beneficial to the Veteran. 

Legal Criteria

Veterans who are entitled to compensation for service connected disabilities are entitled to additional compensation for dependents, including a spouse and a dependent child, provided that the disability is rated not less than 30 percent disabling. See 38 U.S.C.A. § 1115. 

The term "child of the Veteran" includes an unmarried person who is a legitimate child who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA. 38 C.F.R. § 3.57. See also 38 U.S.C.A. §§ 101(4)(A), 104(a).

Analysis

The Veteran is in receipt of service connection for a disability evaluated as 30 percent disabling.  In June 2005, the Veteran's disability compensation was reduced because her daughter, A., graduated from high school and was no longer deemed a dependent.  Later that month, the Veteran requested continued dependent's benefits for her daughter and submitted a VA Form 21-674 (Request for Approval of School Attendance) for her daughter, who would be attending the University of Wales, Newport Art and Design Foundation Programme beginning in September 2005.  

As noted above, 38 U S C § 41.101(4)(A)(m) provides that a child between the ages of 18 and 23 pursuing a course of instruction at an approved educational institution may be deemed a dependent.  At the time of the application, the Veteran's daughter, A., was 18 years old.

In July 2005, an internal VA electronic mail confirmed that there was no pending request for VA approval of the University of Wales, Newport.  Three days later, the RO determined that the Veteran was not entitled to a dependency allowance for her daughter because she was not attending a VA approved educational institution.

July 2006 electronic mail from the Buffalo VARO to the Huntington VARO reflects that there are two standards for approval for VA purposes, and that approval for GI bill benefits is a higher standard than for DIC purposes.  It further notes that if a school is approved for GI bill benefits, it would also "be good" for any DIC claim.  The employee at the VARO in Buffalo stated that the University of Wales in the United Kingdom is a federation of six universities and several colleges, with five of the six universities are already listed as approved by VA; however, the Caerleon campus in Newport was not one of the approved universities.  It was noted that the Buffalo VARO would approve the Newport program for the GI bill standard, and thus, it would meet the DIC standard, if approval were requested.  
 
In January 2007, while the Veteran's appeal was pending, the Veteran submitted another VA Form 21-674, in which she stated that her daughter had attended the University of Wales - Caerleon Campus, but in September 2006, she began a course to obtain a BS in Art and Media Production at the University of Chichester.  It was noted that she had stopped attending the University of Wales, Caerleon Campus in Newport in June 2006.  Thus, that school was not approved at any time while she was attending it. 

In November 2008, the Veteran submitted another VA Form 21-674 in which she again stated that the Veteran was a student at the University of Chichester and was seeking a BA in Media Production and Media Studies.  The University of Chichester sent two letters to VA; one confirmed that the Veteran's daughter was completing the third and final year of her program and the other requested VA approval of the University of Chichester on VA's list of accepted institutions.  

In May 2009, the Veteran's daughter graduated from the University of Chichester with a Bachelor's degree in Media Studies.  In a March 2010 Board hearing, the Veteran testified that she had requested VA approval of the University of Wales Newport and the University of Chichester as foreign educational institutions. 

A VCE Program View record associated with the claims file reflects that the University of Chichester was approved by VA on December 3, 2012 with a review date of December 11, 2013.  

A Board review of WEAMS (Web Enhanced Approval Management System) reflects that the University of Chichester is an approved Institute of Higher Learning and lists three programs (BA in English and Creative Writing, BSC in Sport and Exercise Psychology, and BSC in Sport and Science.)  The University of Wales, Caerleon campus in Newport is not listed as an approved institute; moreover, the record does not reflect that the school submitted an application for attendance while A. was a student there, or subsequently. 

In sum, with regard to the University of Wales, Newport, the record does not support a finding that it has ever been approved by VA as an institute of higher learning.  With regard to the University of Chichester, the record reflects that the Veteran's daughter began, and completed, her degree prior to VA approval of the school.  The Board is mindful that the University of Chichester was eventually approved by VA; however, and importantly, at no time, did the Veteran's daughter attend a school which was approved during her attendance.  

In addition, the Veteran's daughter's degree is not from an approved degree program.  As noted above, A. obtained a Bachelor's degree in Media Studies.  Also, as noted above, the only degrees which are VA approved for the University of Chichester are a Bachelor of Arts degree in English and Creative Writing, a Bachelor of Science degree in Sport and Exercise Psychology, and a Bachelor of Science degree in Sport and Science.  Thus, even if the University of Chichester was an approved school, the Veteran's degree was not an approved degree.

Based on the above, the Board finds that entitlement to additional VA disability compensation based on additional allowance for a dependent child is not warranted.  

The Board has considered that the Veteran's requests for VA approval were made while A. was attending school.  The Board has also considered that it appears that VA may not have acted promptly on the requests, may have overlooked the requests, and/or did not handle the requests in an appropriate manner (e.g. the RO apparently did not forward the request for approval to process the application to the correct VA office.)  Nonetheless, there is no guarantee that when VA receives a request, the request will be approved.  The Veteran chose to have her daughter attend schools knowing that they did not have VA approval.  Thus, she should also have been aware of the possibility that the schools may not be approved.  

The University of Chichester addressed its November 2008 request to the Huntington VA RO.  The Huntington VA is not the appropriate office to approve education institutions; the University of Chichester should have addressed its request to the Buffalo, New York VARO's Foreign Schools Approval Group.  The Board acknowledges that it would have been appropriate for the Huntington RO to forward the request to the Buffalo VARO, and that if it had promptly done so, it may have been possible for that office to have acted on the request while A. was still a student.  Nevertheless, that would not change the fact that the Veteran's degree is still not an approved program.  Moreover, there is no basis in the law for the Veteran to obtain benefits for an additional dependent based on VA's inaction on an application for a six month period (the time from the University of Chichester' s request until A. completed her education in May 2009).

The Board has considered whether the Veteran may be granted benefits retroactively because the University of Chichester was approved during the course of the appeal.  The Board finds that there is no basis in the laws and regulations for retroactive benefits.  In addition, the University of Chichester has not been approved for the degree which A. obtained, and the University of Wales, Caerleon campus, Newport has not been approved at all. 

The Board has also considered 38 C.F.R. § 3.667 but finds that it does not provide for retroactive benefits.  Pursuant to 38 C.F.R. § 3.667:

(1) Pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child s 18th birthday.

(2) Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child s 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date 38 C.F.R. § 3.667. 

The Board finds that the above sections do not apply to the facts of this case because the claimed institutions were not approved while the Veteran's daughter was attending them, the University of Wales, Newport has never been approved, and the University of Chichester has not been approved for A.'s course of study.

The Board has also considered that the Court, in its 2013 memorandum decision, cited to 38 C.F.R. §  21.4260 which addresses courses at foreign educational institutions.  In this regard, the Board notes that Chapter 21 pertains to Vocational Rehabilitation and Education benefits, whereas the issue before the Board is with regard to a compensation benefit (additional dependent allowance) rather than an education benefit.  38 C.F.R. § 3.57, which deals with allowances for dependents specifically defines an education institute.  Regardless, the Board finds that Chapter 21 does not allow for a retroactive benefit for the Veteran.  Under Chapter 21, a claimant's program of education must meet certain requirements.  In the present case, neither of A.'s educational institutions had not been approved at the time of her attendance, and neither institution has been approved for her course of education (BS in Media Studies); thus, they do not meet the requirements. 

Finally, the Board acknowledges the Veteran's contention that an education institute that is approved for FAFSA (Free Application for Federal Student Aid) should be approved for VA purposes.  The Veteran has not cited any laws or regulations to support her contention, and the Board has found none.

To the extent that the Veteran contends that she should be granted benefits on an equitable basis, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on the law and regulations.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to additional VA disability compensation based on additional allowance for a dependent child is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


